Exhibit 10.1

 

AMENDMENT
TO THE
2009 ROCKWOOD HOLDINGS, INC. STOCK INCENTIVE PLAN

 

Pursuant to Section 13 of the 2009 Rockwood Holdings, Inc. Stock Incentive Plan
(the “Plan”), the Plan is hereby amended as follows:

 

1.                                      Section 4(d) is amended by the addition
of the following to the end thereof:

 

“Notwithstanding the foregoing, without stockholder approval, except as
otherwise permitted under Section 9 of the Plan, (i) no waiver, amendment or
modification of an Award may reduce the Option Price of any Option or the
exercise price of any Stock Appreciation Right, (ii) the Committee may not
cancel any outstanding Option or Stock Appreciation Right and replace it with a
new Option or Stock Appreciation Right (with a lower Option Price or exercise
price, as the case may be) or other Award or cash (or otherwise cause the Award
to fail to qualify for equity accounting treatment) and (iii) the Committee may
not take any other action which is considered a “repricing” for purposes of the
stockholder approval rules of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or quoted.”

 

2.                                      Except as expressly modified herein, the
Plan shall remain in full force and effect.

 

--------------------------------------------------------------------------------